255 So. 2d 592 (1971)
In re DELCHAMPS, INCORPORATED
v.
Claudia STEWART.
Ex parte Claudia STEWART.
1 Div. 717.
Supreme Court of Alabama.
December 16, 1971.
Richard Bounds, Cunningham, Bounds & Byrd, Mobile, for petitioner.
Peter V. Sintz, Foreman, Brown & Hudgens, Mobile, opposed.
COLEMAN, Justice.
Petition of Claudia Stewart for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Delchamps, Inc. v. Stewart, 47 Ala.App. ___, 255 So. 2d 586.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, MADDOX and McCALL, JJ., concur.